775 N.W.2d 750 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph James KELLER, Defendant-Appellant.
Docket No. 139133. COA No. 289973.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the May 5, 2009 order of the Court of Appeals is considered. We DIRECT the defendant's former appellate counsel, David M. Hartsook, to file a supplemental brief addressing the reason(s) for his failure to file an application for leave to appeal in the Court of Appeals. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.